Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 03/31/22 has been received and entered. Application No. 17/035,284 of which claims 1-20 are pending in the application, all of which are ready for examination by the examiner.  

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karr et al. (U.S. PGPub 2018/0357019; hereinafter “Karr”) in view of Stamos et al. (U.S. PGPub 2019/0179613; hereinafter “Stamos”) and further in view of Merriman et al. (U.S. PGPub 2018/0314750; hereinafter “Merriman”).
As per claims 1, 10 and 17, Karr discloses a computer-implemented method, a computer program product, and a computer system comprising: receiving an ingestion request to ingest data to a database comprising physical shards; (See paras. 121-122, wherein ingesting data into a system is disclosed, also See para. 127, wherein data ingestion is disclosed; as taught by Karr.)
detecting context characteristics from fields within the data; (See paras. 178 and 225, wherein context of structures within writes are disclosed, also See para. 164, wherein content data shards are disclosed; as taught by Karr.)
wherein the first virtual shard virtually stores a portion of the first hotspot shard; (See paras. 74-75, wherein distributing data and parity shards are disclosed, also See paras. 112-114 and 172, wherein duplicate copies of data are disclosed, also See paras. 161 and 164-166, wherein allocating redundancy shards and content data shards are disclosed; as taught by Karr.)
and ingesting the data to the first virtual shard. (See paras. 85 and 155-156 where data sharding and shards are disclosed, also See paras. 121-122, wherein ingesting data into a system is disclosed; as taught by Karr.)
However, Karr fails to disclose detecting that the ingestion request is directed to a first hotspot shard, wherein the first hotspot shard comprises a contention level over a threshold value.
On the other hand, Stamos teaches detecting that the ingestion request is directed to a first hotspot shard, wherein the first hotspot shard comprises a contention level over a threshold value. (See paras. 32-34 and 36-42, wherein indexing hot spots for ingest data are disclosed, also See para. 92, wherein sharded FIFO semantics are disclosed; as taught by Stamos.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Stamos teachings in the Karr system. Skilled artisan would have been motivated to incorporate method for avoiding hotspots during ingest taught by Stamos in the Karr system in integrating fast durable storage.  In addition, both of the references (Karr and Stamos) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database distribution.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Karr and Stamos fails to disclose a shard key; generating a first virtual shard based on a first virtual shard key selected from the detected context characteristics.
On the other hand, Merriman teaches a shard key; (See paras. 6, 11 and 18-23, wherein a shard key are disclosed; as taught by Merriman.)
generating a first virtual shard based on a first virtual shard key selected from the detected context characteristics. (See paras. 18-22 and 72, wherein generating key values are disclosed, also See paras. 200-203 and 210, wherein generating key values based on indicator of geographic location from originated data item are disclosed; as taught by Merriman.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Merriman teachings in the combination of Karr and Stamos system. Skilled artisan would have been motivated to incorporate method for database zone sharding and API integration taught by Merriman in the combination of Karr and Stamos system in integrating fast durable storage.  In addition, both of the references (Karr, Stamos, and Merriman) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database distribution.  This close relation between both of the references highly suggests an expectation of success. 


As per claims 2, 11 and 18, the combination of Karr, Stamos, and Merriman further discloses wherein the first virtual shard key is generated from a context characteristic that is different from a primary context characteristic of the physical shards. (See paras. 178 and 225, wherein context of structures within writes are disclosed, also See paras. 147 and 155-156, wherein content data shards are disclosed, also See paras. 161 and 164-166, wherein allocating redundancy shards and content data shards are disclosed; as taught by Karr.)

As per claims 3, 12 and 19, the combination of Karr, Stamos, and Merriman further discloses wherein generating the first virtual shard comprises: tracking the context characteristics for potential virtual shard keys; (See paras. 147 and 155-156, wherein content data shards are disclosed, also See paras. 160-161, wherein allocating redundancy shards and content data shards are disclosed, also See paras. 197 and 226, wherein potential future commit identities are disclosed; as taught by Karr.)
evaluating a distribution of hotspot data for the potential virtual shard keys; (See paras. 197 and 226, wherein potential future commit identities are disclosed; as taught by Karr.)
and selecting the first virtual shard key based on the distribution of the hotspot data. (See paras. 74-75, wherein distributing data and parity shards are disclosed, also See paras. 112-114 and 172, wherein duplicate copies of data are disclosed, also See paras. 161 and 164-166, wherein allocating redundancy shards and content data shards are disclosed; as taught by Karr.)

As per claims 4 and 13, the combination of Karr and Merriman further discloses receiving a second ingestion request to ingest data to the database; (See paras. 121-122, wherein ingesting data into a system is disclosed, also See paras. 30 and 127, wherein data ingestion is disclosed; as taught by Karr.)
generating a second virtual shard based on a second virtual shard key; (See paras. 85 and 155-156 where data sharding and shards are disclosed, also See paras. 121-122, wherein ingesting data into a system is disclosed; as taught by Karr.)
and ingesting the data of the second ingestion request to the second virtual shard. (See paras. 85 and 155-156 where data sharding and shards are disclosed, also See paras. 121-122, wherein ingesting data into a system is disclosed; as taught by Karr.)
However, the combination of Karr and Merriman fails to disclose detecting that the second ingestion request is directed to a second hotspot shard.
On the other hand, Stamos teaches detecting that the second ingestion request is directed to a second hotspot shard. (See paras. 32-34 and 36-42, wherein indexing hot spots for ingest data are disclosed, also See paras. 54-55, wherein eliminating hot data blocks methods are disclosed; as taught by Stamos.)
See claims 1 and 10 for motivation above.

As per claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Karr and Merriman further discloses receiving a second ingestion request to ingest data to the database; (See paras. 121-122, wherein ingesting data into a system is disclosed, also See paras. 30 and 127, wherein data ingestion is disclosed; as taught by Karr.)
generating a second virtual shard based on the first virtual shard key; (See paras. 85 and 155-156 where data sharding and shards are disclosed, also See paras. 121-122, wherein ingesting data into a system is disclosed; as taught by Karr.)
and ingesting the data to the second virtual shard. (See paras. 85 and 155-156 where data sharding and shards are disclosed, also See paras. 121-122, wherein ingesting data into a system is disclosed; as taught by Karr.)
However, the combination of Karr and Merriman fails to disclose detecting that the second ingestion request is directed to the first hotspot shard.
On the other hand, Stamos teaches detecting that the second ingestion request is directed to the first hotspot shard. (See paras. 32-34 and 36-42, wherein indexing hot spots for ingest data are disclosed; as taught by Stamos.)
See claim 1 for motivation above.

As per claim 6, the rejection of claim 5 is hereby incorporated by reference, the combination of Karr, Stamos, and Merriman further discloses monitoring a contention level for the second virtual shard; (See paras. 59-60, wherein managing system performance and erasing blocks from storage system are disclosed; as taught by Karr.)
detecting a low contention level for the second virtual shard; (See paras. 51 and 59-60, wherein managing system performance and erasing blocks from storage system is disclosed; as taught by Karr.)
responsive to detecting the low contention level for the second virtual shard, determining that the second virtual shard is not necessary;  (See paras. 59 and 163, wherein determining stale and non longer useful storage space is disclosed; as taught by Karr.)
and shrinking the second virtual shard. (See paras. 51 and 59-60, wherein managing system performance and erasing blocks from storage system is disclosed, also See paras. 163 and 212, wherein deleting of data is disclosed; as taught by Karr.)

As per claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Karr and Merriman further discloses receiving a second ingestion request to ingest data to the database; (See paras. 121-122, wherein ingesting data into a system is disclosed, also See paras. 30 and 127, wherein data ingestion is disclosed; as taught by Karr.)
generating a second virtual shard based on a second virtual shard key; (See paras. 85 and 155-156 where data sharding and shards are disclosed, also See paras. 121-122, wherein ingesting data into a system is disclosed; as taught by Karr.)
and ingesting the data to the second virtual shard. (See paras. 85 and 155-156 where data sharding and shards are disclosed, also See paras. 121-122, wherein ingesting data into a system is disclosed; as taught by Karr.)
However, the combination of Karr and Merriman fails to disclose detecting that the second ingestion request is directed to the first hotspot shard.
On the other hand, Stamos teaches detecting that the second ingestion request is directed to the first hotspot shard. (See paras. 32-34 and 36-42, wherein indexing hot spots for ingest data are disclosed; as taught by Stamos.)See claims 1 and 10 for motivation above.

As per claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Karr, Stamos, and Merriman further discloses receiving a third ingestion request to ingest data to the database; (See paras. 121-122, wherein ingesting data into a system is disclosed, also See paras. 30 and 127, wherein data ingestion is disclosed; as taught by Karr.)
detecting that the third ingestion request is directed to the second virtual shard key; (See paras. 85 and 155-156 where data sharding and shards are disclosed, also See paras. 121-122, wherein ingesting data into a system is disclosed; as taught by Karr.)
generating a third virtual shard based on a third virtual shard key, wherein the third virtual shard virtually duplicates at least a portion of the second virtual shard; (See paras. 74-75, wherein distributing data and parity shards are disclosed, also See paras. 112-114 and 172, wherein duplicate copies of data are disclosed, also See paras. 161 and 164-166, wherein allocating redundancy shards and content data shards are disclosed; as taught by Karr.)
and ingesting the data to the third virtual shard. (See paras. 85 and 155-156 where data sharding and shards are disclosed, also See paras. 121-122, wherein ingesting data into a system is disclosed; as taught by Karr.)

As per claims 9, 16 and 20, the combination of Karr, Stamos, and Merriman further discloses maintaining parallel indexes of the physical shards and the first virtual shard. (See para. 59, wherein storing indexes and logs are disclosed, also See paras. 120-123, wherein parallel processors capable of operating data simultaneously and parallelized machine learning are disclosed, also See para. 162, wherein parallel transfers are disclosed; as taught by Karr.)

As per claim 14, the rejection of claim 10 is hereby incorporated by reference, the combination of Karr and Merriman further discloses to receive a second ingestion request to ingest data to the database; (See paras. 121-122, wherein ingesting data into a system is disclosed, also See paras. 30 and 127, wherein data ingestion is disclosed; as taught by Karr.)
to generate a second virtual shard based on the first virtual shard key; (See paras. 85 and 155-156 where data sharding and shards are disclosed, also See paras. 121-122, wherein ingesting data into a system is disclosed; as taught by Karr.)
to ingest the data to the second virtual shard. (See paras. 85 and 155-156 where data sharding and shards are disclosed, also See paras. 121-122, wherein ingesting data into a system is disclosed; as taught by Karr.)
to monitor a contention level for the second virtual shard; (See paras. 59-60, wherein managing system performance and erasing blocks from storage system are disclosed; as taught by Karr.)
to detect a low contention level for the second virtual shard; (See paras. 51 and 59-60, wherein managing system performance and erasing blocks from storage system is disclosed; as taught by Karr.)
responsive to detecting the low contention level for the second virtual shard, determining that the second virtual shard is not necessary;  (See paras. 59 and 163, wherein determining stale and non longer useful storage space is disclosed; as taught by Karr.)
and to shrink the second virtual shard. (See paras. 51 and 59-60, wherein managing system performance and erasing blocks from storage system is disclosed, also See paras. 163 and 212, wherein deleting of data is disclosed; as taught by Karr.) 
However, the combination of Karr and Merriman fails to disclose to detect that the second ingestion request is directed to the first hotspot shard.
On the other hand, Stamos teaches to detect that the second ingestion request is directed to the first hotspot shard. (See paras. 32-34 and 36-42, wherein indexing hot spots for ingest data are disclosed; as taught by Stamos.)
See claim 10 for motivation above.

As per claim 15, the rejection of claim 10 is hereby incorporated by reference, the combination of Karr and Merriman further discloses to receive a second ingestion request to ingest data to the database; (See paras. 121-122, wherein ingesting data into a system is disclosed, also See paras. 30 and 127, wherein data ingestion is disclosed; as taught by Karr.)
to generate a second virtual shard based on a second virtual shard key; (See paras. 85 and 155-156 where data sharding and shards are disclosed, also See paras. 121-122, wherein ingesting data into a system is disclosed; as taught by Karr.)
to ingest the data to the second virtual shard;(See paras. 85 and 155-156 where data sharding and shards are disclosed, also See paras. 121-122, wherein ingesting data into a system is disclosed; as taught by Karr.)
to receive a third ingestion request to ingest data to the database; (See paras. 121-122, wherein ingesting data into a system is disclosed, also See paras. 30 and 127, wherein data ingestion is disclosed; as taught by Karr.)
to detect that the third ingestion request is directed to the second virtual shard key; (See paras. 85 and 155-156 where data sharding and shards are disclosed, also See paras. 121-122, wherein ingesting data into a system is disclosed; as taught by Karr.)
to generate a third virtual shard based on a third virtual shard key, wherein the third virtual shard virtually duplicates at least a portion of the second virtual shard; (See paras. 74-75, wherein distributing data and parity shards are disclosed, also See paras. 112-114 and 172, wherein duplicate copies of data are disclosed, also See paras. 161 and 164-166, wherein allocating redundancy shards and content data shards are disclosed; as taught by Karr.)
and to ingest the data to the third virtual shard. (See paras. 85 and 155-156 where data sharding and shards are disclosed, also See paras. 121-122, wherein ingesting data into a system is disclosed; as taught by Karr.)
However, the combination of Karr and Merriman fails to disclose to detect that the second ingestion request is directed to the first hotspot shard.
On the other hand, Stamos teaches to detect that the second ingestion request is directed to the first hotspot shard. (See paras. 32-34 and 36-42, wherein indexing hot spots for ingest data are disclosed; as taught by Stamos.)
See claim 10 for motivation above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153